Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 34 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot make reference to Two Sets of Claims to Different Features  .  See MPEP § 608.01(n).  Accordingly, the claim 34 has not been further treated on the merits.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 13-31 and 33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Berzinis et al. (US 20060069210) as evidenced by Kitayama (US 20150147550) and Kitamura et al. (US 20150053844).

Applicants level of C1 of claim 1 is disclosed by Berzinis in the last sentence of paragraph 23 where it is disclosed that the (meth)acrylate monomers may be present at a level of 80 parts per total (meth)acrylate/ 20 parts vinyl aromatic or 80% (meth)acrylate. With regard to the limitation that c1 represents at most 35% of the composition, note that the rigid phase may be present at a level of “about 30 wt %” in the last two lines of paragraph 25. 
Note that Kitayama (US 20150147550) discloses that   the glass transition temperature of polybutyl acrylate is -54 degrees Centigrade and note KItamura for PMMA Tg values of 114 degrees centigrade. Thus embodiments of Berzinis polymerizing pure MMA or butyl acrylate would be understood by those skilled in the art 
           Note paragraph 16 for crosslinking. Note paragraph 16 where the rubbers are “essentially free” of butadiene only in some embodiments and thus implying that in some embodiments butadiene is present as in claim 17. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claims 1-4, 6, 8-10, 13-31 and 33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Berzinis et al. (US 2006/0069210) as evidenced by Kitayama (US 20150147550 ) and Kitamura et al. (US 20150053844), all cited and for the reasons set out above and in view of Benz et al. ( US 20050039850).
Berzinis does not disclose the term “weight average molecular weight” ipsis verbis as in all claims and is silent with regard to molecular weights of 140000 as in claim 4. However, Benz et al. discloses that polymethyl methacrylate should have molecular weights of 50-250,000 at paragraph 29 for ease of fabrication by for instance molding (see Berzinis at paragraph 53 where molding is performed).It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the PMMA of the primary reference in a form having applicants molecular weights as taught by Benz in order to enable fabrication by processes such as molding absent any showing of surprising or unexpected results.
1-21 have been fully considered but they are not persuasive. 

Applicants argue that 
-- The claimed invention is directed to a composition comprising a multistage polymer composition that is rapidly and easily dispersible in reactive epoxy resins, polyester resins or (meth)acrylic resins/polymers or liquid monomers or resins while having a suitable viscosity for the required applications (Application, at [016]) and which provides an impact modified cured resin or adhesive composition with satisfying impact properties. (Application, at [021]). The polymer composition recited by amended claims 1 and 33, as made by the methods recited in amended claims 20, 21, provides a polymer composition in the form of polymer particles that can be easily dispersed in a polymeric matrix material for thermosetting polymers or thermoplastic polymers or its precursors and which provides satisfying impact properties. (Application, at [032], [033]).—
However, Berzinis discloses blending thermoplastics with their materials also as set out in paragraph 29. Admittedly Berzinis does not disclose dispersion in thermosets or adhesives but no claim is limited to such features. Applicants might want to amend claim 35 to delete “or a thermoplastic polymer” to make claim 35 allowable.
Applicants argue that 
-- Although Berzinis at [023] discloses that the composition of the rigid thermoplastic phase may comprise up to 80% methacrylates, in other embodiments it is much less.—

Applicants also argue that 
-- Furthermore, with respect to polymer Cl, the newly amended claims are outside the teachings of Berzinis, regardless of whether the non-grafted part is taken as the rigid thermoplastic phase for polymer C1 or the second rigid thermoplastic phase is taken for polymer C1.--.
However, Berzinis at paragraph 25 discloses that as little as 6% non grafted material may be present, within the metes and bounds of “less than 30 wt%” as in the independent claims. The second thermoplastic phase of Berzinis (i.e. added separately prepared thermoplastic) when present at all only need be present at a level of 20% at paragraph 26.
Applicants argue that 
-- The Office Action also relies on Berzinis at [052] for “molecular weights for the ungrafted material of 103,000”. (Office Action, at 3). The polymers identified in Berzinis [052], however, are matrix resins and it is their molecular weights which are stated, not the molecular weight of the ungrafted shell. The polymers in [052] are the ones that are described generally as second rigid thermoplastic phase as described in Berzinis at [026]. There is no information in Berzinis about the molecular weight of the ungrafted part of the shell.—
However, the second (i.e. added) thermoplastic reads on applicants C1 component.

The best prior art has been relied upon in the above rejection. However a rejection based on Smith et al. (US 20200277484) is not precluded if Berzinis is overcome. It is suggested that a statement of common ownership of Smith and the present application be provided if possible.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
11-22-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765